Exhibit 10.36

CONTRIBUTION, ASSUMPTION AND CONVEYANCE AGREEMENT

THIS CONTRIBUTION, ASSUMPTION AND CONVEYANCE AGREEMENT, dated as of November 1,
2006, is entered into by and between ENERGY TRANSFER EQUITY, L.P., a Delaware
limited partnership (“ETE”) and ENERGY TRANSFER INVESTMENTS, L.P., a Delaware
limited partnership (“ETI”). The parties to this agreement are collectively
referred to herein as the “Parties.” Capitalized terms used herein shall have
the meanings assigned to such terms in Section 1.1.

RECITALS

WHEREAS, ETI owns a 50% Class B limited partner interest (the “IDR Interest”) in
Energy Transfer Partners GP, L.P. (“ETP GP”);

WHEREAS, ETI is a party that certain Credit and Guaranty Agreement, dated as of
April 24, 2006, as amended by that certain Amendment Number 1 to Credit and
Guaranty Agreement, dated as of July 21, 2006, naming ETI, UBS AG, Stamford
Branch, as Administrative Agent and Collateral Agent, UBS Securities LLC as
Arranger and the lenders from time to time party thereto (the “Lenders”) (the
“Loan Agreement”);

WHEREAS, ETI proposes to assign and transfer all of its rights and obligations
under the Loan Agreement to ETE;

WHEREAS, ETI desires to assign all of its rights and obligations under the Loan
Agreement and ETE desires to accept such assignment and assume such obligations;

WHEREAS, ETI desires to contribute the IDR Interest to ETE in exchange for
83,148,900 Class C common units in ETE (the “Class C Units”), the assumption of
the Loan Agreement by ETE, and ETE desires to issue the Class C units and accept
the assignment of, and assume the obligations of ETI, the Loan Agreement in
exchange for the IDR Interest; and

WHEREAS, the Class C Units will have the characteristics set forth in Amendment
No. 1 to the Third Amended and Restated Agreement of Limited Partnership of ETE,
a copy of which is attached hereto as Exhibit A (“Amendment No. 1”).

NOW, THEREFORE, in consideration of the premises, warranties, covenants and
agreements contained herein, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 The following capitalized terms shall have the meanings given below.

(a) “Agreement” means this Contribution and Conveyance Agreement.

(b) “Common Unit” has the meaning assigned to such term in the ETE Partnership
Agreement.



--------------------------------------------------------------------------------

(c) “Closing” has the meaning specified in Section 3.1.

(d) “Closing Date” has the meaning specified in Section 3.1.

(e) “ETE Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of ETE dated as of February 8, 2006, as amended by
Amendment No. 1, dated as of the Closing Date.

(f) “ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

(g) “ETP GP Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of ETP GP, dated as of February 8, 2006.

(h) “ETP GP LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement Energy Transfer Partners, L.L.C., dated as of February 8,
2006.

(i) “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

(j) “Material Adverse Effect” means, with respect to any party, any event or
condition that has had or could reasonably be expected to (i) have a material
adverse effect on the financial condition, results of operations or business of
such party, (ii) result in a breach or violation of any representation,
warranty, covenant or condition contained in this Agreement as a result of which
a party has, or with notice, the lapse of time or both, is likely to have, the
right to terminate this Agreement or (ii) impair or affect adversely such
party’s ability to perform its obligations under this Agreement or impair or
delay completion of the transactions contemplated hereby.

(k) “CCE Purchase Agreement” means the Purchase and Sale Agreement, dated as of
September 14, 2006, among ETP and the Class B Members of CCE Holdings, LLC.

ARTICLE 2

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Section 2.1 Contribution of IDR Interest to ETE. Subject to the terms and
conditions hereof, ETI hereby agrees to contribute, grant, bargain, convey,
assign, transfer, set over and deliver to ETE, its successors and assigns, for
their use forever, all right, title and interest in and to the IDR Interest
owned by ETI as a contribution to the capital of ETE and ETE hereby agrees to
accept such IDR Interest as a contribution to the capital of ETE.

Section 2.2 Issuance of Class C Units and Assumption of Loan Agreement and ETP
Promissory Note. Subject to the terms and conditions hereof, ETE hereby agrees
to issue, grant, bargain, convey, assign, transfer, set over and deliver to ETI
the Class C Units and to accept and assume the Loan Agreement and all of the
rights and obligations of ETI arising out of or related to the Loan Agreement in
exchange for the contribution of the IDR Interest by ETI



--------------------------------------------------------------------------------

and ETI hereby agrees to accept the Class C Units in exchange for its capital
contribution of the IDR Interest to ETE.

Section 2.3 Certificate Legends. The certificates evidencing the Class C Units
delivered pursuant to Section 2.2 shall bear a legend substantially in the form
set forth below and containing such other information as ETE may deem necessary
or appropriate:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT
SUCH REGISTRATION IS NOT REQUIRED.

ARTICLE 3

CLOSING

Section 3.1 Time and Place. Subject to the terms and conditions hereof, the
closing of the transactions contemplated hereby (the “Closing”) shall be held at
the offices of Vinson & Elkins L.L.P., 2500 First City Tower, 1001 Fannin,
Houston, Texas 77002 at 3:00 p.m., Houston time, immediately following the
satisfaction or waiver of the conditions contained in Article 7 or at such other
place or time as the parties hereto may mutually agree. The date of the Closing
is referred to herein as the “Closing Date.”

Section 3.2 Deliveries at the Closing. At the Closing, the following shall
occur:

(a) ETI shall execute and deliver to ETE duly executed unit certificates or unit
certificates endorsed in blank whereby the IDR Interest is transferred to ETE;

(b) ETE shall execute and deliver Amendment No. 1 and shall deliver to ETI the
Class C Units;

(c) ETI shall deliver to ETE an officer’s certificate, dated the Closing Date,
and executed by ETI, reasonably satisfactory in form and substance to ETE, as to
the matters set forth in Sections 7.1(a) and (b);

(d) ETE shall deliver to ETI an officer’s certificate, dated the Closing Date,
and executed by ETE, reasonably satisfactory in form and substance to ETI, as to
the matters set forth in Sections 7.2(a) and (b);

(e) ETI and ETE shall execute and deliver to the other counterparts of the form
of registration rights agreement attached as Exhibit B;

(f) ETI shall deliver an executed consent of the lenders under the Loan
Agreement, approving, ratifying and consenting to the assignment and assumption
set forth in Section 2.2;



--------------------------------------------------------------------------------

(g) ETI shall deliver to ETE Investor Representation Letters, duly executed by
each of ETI’s limited and general partners, in the form attached hereto as
Exhibit C; and

(h) Each Party shall execute such additional documents as the other Party shall
reasonably request to effectuate the transactions contemplated hereby.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ETI

ETI hereby represents and warrants to ETE that the statements contained in this
Article 4 are correct and complete as of the date hereof.

Section 4.1 Existence. ETI (i) is a limited partnership duly organized, legally
existing and in good standing under the laws of the State of Delaware and
(ii) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 4.2 Authority. ETI has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; and the execution,
delivery and performance by ETI of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement constitutes the legal,
valid and binding obligations of ETI, enforceable in accordance with its terms.

Section 4.3 Approvals. Other than consents that have been obtained, ETI is not
required to obtain any authorization, consent, approval, waiver, license,
qualification or written exemption from, nor make any filing, declaration,
qualification or registration with, any court or governmental agency or body or
any stock exchange authority or self regulatory organization (each, a
“Governmental Authority”) or any other Person to consummate the contribution and
delivery of the IDR Interest being contributed by ETI to ETE or in connection
with the execution, delivery or performance by ETI of this Agreement.

Section 4.4 No Breach. The execution and delivery of this Agreement, the
compliance by ETI with all the provisions of, and the performance by ETI of its
obligations under, this Agreement, and the consummation of the transactions
contemplated in this Agreement will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) the constitutive documents of ETI, (ii) any instrument, contract or other
agreement to which ETI is a party or by which ETI is bound or to which any of
its Properties or assets may be bound or subject, in each case, the breach or
violation of which or default under which would be reasonably expected to have a
Material Adverse Effect on the ability of ETI to comply with its obligations
hereunder, or (iii) any law or statute or any order, rule or regulation of any
Governmental Authority, in each case having jurisdiction over ETI or any of its
properties.

Section 4.5 Financial Statements. ETI’s unaudited financial statements and any
notes thereto or schedules included therein (a) were prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except



--------------------------------------------------------------------------------

as may be indicated in the notes thereto), and (b) fairly present (subject to
normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position and status of the business of ETI as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended.

Section 4.6 No Material Adverse Changes. Since the date of ETI’s most recent
balance sheet information, ETI has conducted its business in the ordinary
course, consistent with past practice, and there has been no change, event,
occurrence, fact, circumstance or condition that has had or would be reasonably
likely to have a Material Adverse Effect on the assets, liabilities, financial
condition, business, operations or affairs of ETI.

Section 4.7 Good Title. ETI is the record and beneficial owner of, and has good
and marketable title to, the IDR Interest, free and clear of all pledges, liens,
claims, encumbrances, options, voting trusts or agreements, proxies or other
claims or charges or adverse interests of any nature whatsoever (other than
resulting from this Agreement, the ETP GP Partnership Agreement, the ETP GP LLC
Agreement or the Loan Agreement).

Section 4.8 Nature of the Investor. ETI (a) is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Act, (b) is able to
bear the economic risk of losing its entire investment in the Class C Units, and
(c) has knowledge and experience in financial and business matters such that it
is capable of evaluating the risks and merits of this investment.

Section 4.9 Investment. ETI is acquiring the Class C Units for its own account,
and not with a view to any distribution, resale, subdivision, or
fractionalization thereof in violation of the Securities Act or any other
applicable domestic securities law, and ETI has no present plans to enter into
any contract, undertaking, agreement or arrangement for any such distribution,
resale, subdivision, or fractionalization of the Class C Units in violation of
the Securities Act or any other applicable domestic securities law. ETI
acknowledges and agrees that, based in part upon its representations contained
herein and in reliance upon applicable exemptions, the purchase and sale of the
Class C Units has not been registered under the Act or the securities laws of
any other domestic or foreign jurisdiction and that accordingly, the Class C
Units may not be offered for sale, sold, or otherwise transferred in whole or in
part, except in accordance with the terms of the Partnership Agreement and in
compliance with all applicable laws, including securities laws, except that the
Class C Units may be pledged in a bona fide transaction.

Section 4.10 Receipt of Information. ETI has carefully reviewed the documents
filed by ETE with the Securities and Exchange Commission (the “Commission”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
within the 18 months prior to the date of this Agreement, including ETE’s Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, current reports on Form
8-K and other filings (the “Partnership Information”) and acknowledges that ETE
has provided to ETI or its representatives all agreements, documents, records
and books that ETI or its representatives have requested relating to an
investment in ETE.



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF ETE

ETE hereby represents and warrants to ETI that the statements contained in this
Article 5 are correct and complete as of the date hereof.

Section 5.1 Existence. ETE (i) is a limited partnership duly organized, legally
existing and in good standing under the laws of the State of Delaware and
(ii) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 5.2 Valid Issuance of Purchased Units. ETE has taken all necessary
action to approve and adopt Amendment No. 1 as an amendment to the Third Amended
and Restated Agreement of Limited Partnership of ETE, as amended as of the date
of this Agreement (the “Partnership Agreement”) and no approval of the limited
partners of ETE is necessary for the approval and adoption of Amendment No. 1.
At the Closing, Amendment No. 1 will be duly executed, delivered and adopted by
ETE as an amendment to the Partnership Agreement. ETI, when such Class C Units
are delivered as provided in this Agreement, will be entitled to the rights of a
unitholder of limited partner interests of ETE as conferred by the Partnership
Agreement, as amended by Amendment No. 1, and applicable law. The offer and sale
of the Class C Units and the limited partner interests represented thereby have
been duly authorized by ETE and, when issued and delivered to ETI against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by such matters
described under the caption “Description of Our Partnership Agreement—Limited
Liability” in ETE’s Registration Statement on Form S-1 (File No. 333-128097).

Section 5.3 Authority. ETE has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; and the execution,
delivery and performance by ETE of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement constitutes the legal,
valid and binding obligations of ETE, enforceable in accordance with its terms.
No approval from the equity owners of ETE is required in connection with the
transactions contemplated by this Agreement, other than the approval by the
holders of Common Units of a proposal to convert the Class C Units into Common
Units on a one-for-one basis as specified in Amendment No. 1 to the extent
required under the rules of the New York Stock Exchange (the “Class C Unit
Conversion”).

Section 5.4 Approvals. Other than the listing of the Class C Units on the New
York Stock Exchange and the Class C Unit Conversion, ETE is not required to
obtain any authorization, consent, approval, waiver, license, qualification or
written exemption from, nor make any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person to consummate
the sale and delivery of the Class C Units being sold by ETE to ETI or in
connection with the execution, delivery or performance by ETE of this Agreement.



--------------------------------------------------------------------------------

Section 5.5 No Breach. The execution and delivery of this Agreement, the
compliance by ETE with all the provisions of, and the performance by ETE of its
obligations under, this Agreement, and the consummation of the transactions
contemplated in this Agreement will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) the constitutive documents of ETE, (ii) any instrument, contract or other
agreement to which ETE is a party or by which ETE is bound or to which any of
its Properties or assets may be bound or subject, in each case, the breach or
violation of which or default under which would be reasonably expected to have a
Material Adverse Effect on the ability of ETE to comply with its obligations
hereunder, or (iii) any law or statute or any order, rule or regulation of any
Governmental Authority.

Section 5.6 Legal Proceedings. There are no legal or governmental proceedings
pending to which ETE is a party or of which any property of ETE is the subject
that, if determined adversely to ETE, would individually or in the aggregate
have a Material Adverse Effect on ETE’s ability to perform its obligations under
this Agreement, and, to the best of ETE’s knowledge, no such proceedings are
threatened or contemplated by any such Governmental Authority or threatened by
others.

Section 5.7 Seller Commission Documents. ETE has filed with the Commission all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act within the 18 months
prior to the date of this Agreement (all such documents, collectively the
“Seller Commission Documents”). The Seller Commission Documents, including,
without limitation, any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed (in the case of
registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequently filed the Seller Commission Document filed
prior to the date hereof) (a) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, (b) did not, at the time they were
filed, or, if amended, as of the date of such amendment, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading, (c) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, as permitted by the
applicable rules and regulations of the Commission), and (d) fairly present
(subject in the case of unaudited statements to normal, recurring and year-end
audit adjustments) in all material respects the consolidated financial position
and status of the business of ETE as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended.

Section 5.8 No Material Adverse Changes. Except as disclosed in the documents
filed by ETE under the Exchange Act, since the date of ETE’s most recent Form
8-K (to the extent it contains financial results and balance sheet information)
or Form 10-Q filing with the Commission, ETE and its subsidiaries have conducted
their respective businesses in the ordinary course, consistent with past
practice, and there has been no change, event, occurrence, fact, circumstance or
condition that has had or would be reasonably likely to have a Material Adverse
Effect on the assets, liabilities, financial condition, business, operations or
affairs of ETE and its subsidiaries, taken as a whole.



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS

Section 6.1 Other Agreements.

(a) ETE hereby agrees to prepare and cause to be filed as soon as reasonably
practicable, and in any event within 30 days from the date hereof, with the
Commission a proxy statement (the “Proxy Statement”) providing for the
submission for approval of the Class C Unit Conversion by ETE’s common
unitholders. As promptly as practicable after comments are received from the
Commission thereon and after the furnishing by ETE of all information required
to be contained therein, ETE shall, in consultation with ETI, prepare and the
Company shall file the definitive, Proxy Statement with the Commission. The
Company shall notify ETI promptly of the receipt of any comments from the
Commission or its staff and of any request by the Commission or its staff for
amendments or supplements to the Proxy Statement or for additional information
and shall consult with ETI regarding all correspondence between the ETE and the
Commission, with respect to the Proxy Statement. ETE shall use reasonable best
efforts to have the Proxy Statement cleared by the Commission and shall
thereafter mail to ETE’s unitholders as promptly as possible the Proxy Statement
and all other proxy materials for such meeting. The general partner of ETE (the
“ETE General Partner”) shall take all actions in accordance with applicable law
and ETE’s constitutive documents, to duly call, give notice of, convene and hold
as promptly as practicable a meeting of ETE’s unitholders for the purpose of
considering and voting upon the conversion of the Class C Units to Common Units
on a one-for-one basis as specified in Amendment No. 1. To the fullest extent
permitted by applicable law, the ETE General Partner shall recommend the
approval of such conversion and include such recommendation in the Proxy
Statement. ETE agrees to use its best efforts to cause the listing on the NYSE
of the Common Units issuable upon conversion of the Class C Units.

(b) Each party agrees that it will indemnify and hold harmless the other party
from and against any and all claims, demands, or liabilities for broker’s,
finder’s, placement, or other similar fees or commissions incurred by such party
or alleged to have been incurred by such party in connection with the purchase
of the Class C Units or the consummation of the transactions contemplated by
this Agreement.

Section 6.2 Information. ETI shall supply such information with respect to
itself, its directors, officers and shareholders as ETE may reasonably request
for the purpose of preparation of the Proxy Statement. ETE shall supply to ETI
such information with respect to itself, its directors, officers and unitholders
and such other matters as ETI may reasonably request for the purpose of
preparation of any notice, form or other documents required to be filed with any
Governmental Authority or delivered to ETI’s partners in connection with the
transaction contemplated by this Agreement.

Section 6.3 Further Assurances. Each party agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS

Section 7.1 Mutual Conditions. The respective obligations of each Party to
consummate the transactions contemplated by this Agreement at the Closing Date
shall be subject to (i) the CCE Purchase Agreement being in full force and
effect and (ii) all conditions to closing under the CCE Purchase Agreement
having been satisfied, other than the delivery of any closing items designated
under Section 2.4 of the CCE Purchase Agreement.

Section 7.2 Conditions to Obligations of ETE. Notwithstanding any other
provision of this Agreement, the obligations of ETE to effect the transactions
contemplated by this Agreement shall be subject to the fulfillment at or prior
to the Closing Date of the following conditions:

(a) the representations and warranties of ETI contained in this Agreement shall
have been true and correct in all material respects as of the Closing Date, with
the same effect as if made on and as of the Closing Date;

(b) the agreements and covenants of the ETI to be complied with or performed on
or before the Closing Date pursuant to the terms hereof shall have been duly
complied with or performed; and

(c) the Unit Purchase Agreement between ETE and ETP, dated as of November 1,
2006 (the “ETP Purchase Agreement”) shall be in full force and effect, at the
Closing Date, and all conditions to closing under the Purchase Agreement shall
have been satisfied other than the delivery of closing items under Sections 2.02
and 2.03 of the ETP Purchase Agreement.

Section 7.3 Conditions to Obligations of ETI. Notwithstanding any other
provision of this Agreement, the obligations of ETI to effect the transactions
contemplated by this Agreement shall be subject to the fulfillment at or prior
to the Closing Date of the following conditions:

(a) the representations and warranties of ETE contained in this Agreement shall
have been true and correct in all material respects as of the Closing Date, with
the same effect as if made on and as of the Closing Date; and

(b) the agreements and covenants of ETE to be complied with or performed on or
before the Closing Date pursuant to the terms hereof shall have been duly
complied with or performed.

ARTICLE 8

MISCELLANEOUS

Section 8.1 Costs. Each party hereto shall be responsible for the payment of the
costs and expenses incurred by it in connection with the negotiation, execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.



--------------------------------------------------------------------------------

Section 8.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Exhibits attached hereto, and not to any particular
provision of this Agreement. All references herein to Articles, Sections and
Exhibits shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement and the Exhibits
attached hereto, and all such Exhibits attached hereto are hereby incorporated
herein and made a part hereof for all purposes. All personal pronouns used in
this Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to,” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

Section 8.3 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 8.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 8.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

Section 8.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts made
and to be performed wholly within such state without giving effect to any
otherwise applicable conflict of law principles thereof.

Section 8.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 8.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
Amendment to this Agreement.



--------------------------------------------------------------------------------

Section 8.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the parties hereto after the date of this Agreement.

Section 8.10 Survival of Representations and Warranties. The representations and
warranties made in this Contribution Agreement shall survive the Effective Time
for a period of one year. This Section 8.10 shall not limit the term of any
covenant or agreement which by its terms contemplates performance after the
Closing Date.

Section 8.11 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC, its general partner By:  

/s/ John W. McReynolds

Name:   John W. McReynolds Title:   President ENERGY TRANSFER INVESTMENTS, L.P.
By:   ETI GP, LLC, its general partner By:  

/s/ John W. McReynolds

Name:   John W. McReynolds Title:   President

SIGNATURE PAGE TO

CONTRIBUTION, ASSUMPTION

AND

CONVEYANCE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Amendment No. 1 to ETE Partnership Agreement



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit C

Investor Representation Letter

November     , 2006

Energy Transfer Equity, L.P.

2828 Woodside

Dallas, Texas 75204

Ladies and Gentlemen:

Reference is hereby made to that certain Contribution, Assumption and Conveyance
Agreement, dated as of November 1, 2006 (the “Contribution Agreement”), by and
between Energy Transfer Equity, L.P., a Delaware limited partnership (“ETE”) and
Energy Transfer Investments, L.P., a Delaware limited partnership (“ETI”).
Capitalized terms that are used but not defined herein are used with the
meanings assigned to them in the Contribution Agreement.

The obligation of ETE to consummate the transactions contemplated by the
Contribution Agreement is subject to the execution and delivery of this letter
by the undersigned to ETE. In connection with the Contribution Agreement, the
undersigned hereby represents and warrants to ETE as follows:

(a) the undersigned is an “accredited investor” as such term is defined in
Rule 501 (but without regard to subsection (a)(4) thereof) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);

(b) the undersigned is acquiring the Class C Units issuable to the undersigned
upon consummation of the Contribution Agreement for investment and for the
undersigned’s own account and not with a view to, or for resale in connection
with, any distribution;

(c) the undersigned understands that such Class C Units have not been registered
under the Securities Act or under any state securities or blue sky laws, and, as
a result, are subject to substantial restrictions on transfer;

(d) the undersigned acknowledges that appropriate legends will be placed on the
certificates representing such Class C Units indicating the restrictions on
transfer of such Class C Units;

(e) the undersigned acknowledges that such Class C Units must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities or blue sky laws, or sold or otherwise transferred
pursuant to exemptions from registration under the Securities Act and/or such
state securities laws, and that the undersigned has no obligation to register
such Class C Units.

Very truly yours,